Citation Nr: 0903477	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-42 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
cellulitis with lymphadenitis of the left lower extremity.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1982 and from December 1983 to December 1985.  This case 
comes to the Board of Veterans' Appeals (Board) from a June 
2004 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for cellulitis with lymphadenitis of the left lower extremity 
was denied in a September 2001 rating decision.  The veteran 
did not fully appeal this unfavorable decision and it became 
final.

2.  Evidence associated with the claims file since the 
September 2001 rating decision regarding cellulitis with 
lymphadenitis of the left lower extremity is not both new and 
material evidence as it does not indicate that a diagnosis of 
any current manifestations of cellulitis could be related to 
service, and thus, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied service 
connection for cellulitis with lymphadenitis of the left 
lower extremity is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence having not been presented for 
the claim for service connection for cellulitis with 
lymphadenitis of the left lower extremity, the claim for 
service connection is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
February 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in a separate letter.  However, a 
letter issued in March 2008 included that information.  There 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim to reopen.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records, Social Security 
Administration records, and private treatment records.  And, 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim to Reopen

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for cellulitis.  The claim for cellulitis was 
previously denied in a September 2001 rating decision because 
of lack of a current diagnosis of the condition despite 
treatment in service.  This decision went unappealed by the 
veteran and therefore became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
of the claim includes the veteran's service treatment records 
which show treatment for cellulitis in the first period of 
service in 1978.  The service treatment records from the 
second period of active duty service and all subsequent 
treatment records at the time of the last final disallowance 
of the veteran's claim in September 2001 fail to show any 
diagnoses or treatment related to cellulitis.  While the 
veteran has submitted a letter from a private physician dated 
in June 2004 that indicates the veteran's back condition may 
be related to cellulitis in service, the claim for service 
connection for a back condition is being adjudicated as a 
separate issue and therefore this evidence of a potential 
residual condition from cellulitis in service is not 
sufficient to reopen the claim for service connection for 
cellulitis as a diagnosed residual condition.

While the medical records submitted since the last final 
disallowance of the claim are new as they were not received 
prior to the last final disallowance, they are not material 
to the claim for service connection for cellulitis.  No 
current diagnosis of cellulitis was included in the medical 
records other than the diagnosed back conditions as residuals 
of cellulitis in service which is being adjudicated as a 
separate issue in this decision.  As this evidence does not, 
by itself or when considered with previous evidence of 
record, relate to a positive nexus between the veteran's 
service and a current diagnosis of cellulitis itself, it does 
not relate to an unestablished fact necessary to substantiate 
the claim and as such, is not considered to be material.  See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)( holding 
that regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim).

As the veteran has not submitted evidence that is both new 
and material with regards to his claim for service connection 
for cellulitis, the claim is not reopened.


ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for cellulitis 
with lymphadenitis of the left lower extremity is not 
reopened.


REMAND

The veteran has submitted evidence in the form of a letter 
from a VA physician which suggests the possibility that the 
veteran was misdiagnosed in service with cellulitis when in 
fact the condition was something that has now manifested as 
his current low back condition.  The VA examination 
undertaken prior to the submission of this letter does not 
take this possibility into account and therefore a new VA 
examination must be undertaken in order to determine the 
nature and etiology of his low back condition in light of 
this new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back disorder.  Have 
the examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran have a current low 
back disorder?  Please list all applicable 
diagnoses.

	b.  Is it at least as likely as not 
that any current diagnoses of low back 
disorder are related to service, to 
include what was diagnosed as cellulitis 
in service?

2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow for an appropriate period 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


